IN THE
             ARIZONA COURT OF APPEALS
                              DIVISION ONE


      SPQR Venture, Inc., an Arizona corporation, Plaintiff/Appellant,

                                      v.

  ANDREA S. ROBERTSON (fka ANDREA S. WECK) and BRADLEY J.
       ROBERTSON, wife and husband, Defendants/Appellees.

                           No. 1 CA-CV 14-0341
                             FILED 5-12-2015


           Appeal from the Superior Court in Maricopa County
                          No. CV2013-000097
                     The Honorable John Rea, Judge

                                   AFFIRMED


                                   COUNSEL

Davis Miles McGuire Gardener, PLLC, Tempe
By Lisa M. Borowsky
And Marshall R. Hunt
Counsel for Plaintiff/Appellant

Feola & Traica, P.C., Phoenix
By Steven Feola
Counsel for Defendants/Appellees



                                   OPINION

Judge Jon W. Thompson delivered the Opinion of the Court, in which
Presiding Judge Andrew W. Gould and Judge Maurice Portley joined.
                           SPQR v. ROBERTSON
                            Opinion of the Court

T H O M P S O N, Judge:

¶1           Appellant SPQR Venture (SPQR) appeals from the trial
court’s grant of summary judgment in favor of Andrea and Bradley
Robertson (the Robertsons). SPQR seeks to expand the reach of creditors
under Arizona Revised Statutes (A.R.S.) § 25-215(B) (2007) to include the
community property earnings of the non-debtor spouse. Finding no such
extension warranted and no violation of the Uniform Fraudulent Transfers
Act (UFTA) (A.R.S. §§ 44-1001 -1010 (2013)), we affirm the trial court.

               FACTUAL AND PRICEDURAL HISTORY

¶2             SPQR is a judgment creditor of Andrea Robertson (Andrea).
SPQR’s predecessor in interest obtained a default judgment against her in
the amount of $240,000 plus attorneys’ fees, costs, and interest in July 2003,
while she was married to her former husband Michael Weck.                 The
judgment has twice been renewed. In 2009, Andrea married Bradley
Robertson. SPQR filed the instant garnishment suit against the Robertsons
alleging community liability for Andrea’s separate premarital debt. It
further alleged that the Robertsons engaged in behavior that violated the
UFTA.

¶3            After cross-motions for summary judgment and argument,
the trial court ruled in favor of the Robertsons, specifically finding that
“contribution” under A.R.S. § 25-215(B) refers only to financial
contributions of which Andrea had none. The trial court also found there
could be no transfers violating the UFTA because, under A.R.S. § 25-215(B),
Bradley’s community property income was “immune” from attachment.
This appeal followed and we have jurisdiction.

                               DISCUSSION

¶4             SPQR asserts that the trial court erred in finding that the
Robertsons’ community property was not liable for Andrea’s premarital
debt. Specifically, SPQR argues that the trial court should have found that
Bradley’s income should have been used to satisfy Andrea’s premarital
debt where Andrea’s contributions to the Robertsons’ community were
strictly nonfinancial. The relevant facts are that Andrea was a stay-at-home
mother to their combined five children since her 2009 marriage to Bradley,
and that Bradley provides the sole household income.                Andrea’s
uncontroverted affidavit included the information that Andrea provided
full-time care for one of their children who has special needs and who is
unable to care for herself.



                                      2
                           SPQR v. ROBERTSON
                            Opinion of the Court

¶5            SPQR stated its position in its motion for summary judgment
this way:

       Ms. Robertson has forgone her previously gainful
       employment in order to fulfill her current role in the
       Robertsons’ marital community. Ms. Robertson thus makes
       valuable contributions to the marital community, the
       monetary equivalent of which may be drawn from the
       Robertsons’ community income to satisfy Ms. Robertson’s
       premarital debts
       ...
       Based on Ms. Robertson’s wages of $1,500 every two weeks
       prior to marriage, her child-rearing and homemaking
       contribution to the marital community is valued at not less
       than $39,000 per year. Therefore, Judgment Creditor may
       satisfy the debt from the marital community in the amount of
       her contribution--$39,000 per year, both from the time of
       marriage, November 2009, and going forward until the Debt
       is satisfied.

¶6              Summary judgment may be granted when “there is no
genuine issue as to any material fact and the moving party is entitled to a
judgment as a matter of law.” Ariz. R. Civ. P. 56(a). The parties here agree
there are no genuine issues of material fact. We determine de novo whether
the trial court properly applied the law. Eller Media Co. v. City of Tucson, 198
Ariz. 127, 130, ¶ 4, 7 P.3d 136, 139 (App. 2000).

¶7           Section 25-215, “Liability of community property and
separate property for community and separate debts,” reads in pertinent
part:

       B. The community property is liable for the premarital
       separate debts or other liabilities of a spouse, incurred after
       September 1, 1973 but only to the extent of the value of that
       spouse's contribution to the community property which
       would have been such spouse's separate property if single.

¶8            The key words that SPQR has relied on for its novel theory
are “to the extent of the value of that spouse’s contributions to the
community property.” It argues that Andrea provides a quantifiable, if
non-financial, value which should open the Robertsons’ community income
to garnishment. The Robertsons, in response, assert that SPQR’s analysis
ignores the balance of the section which provides that the community is


                                       3
                           SPQR v. ROBERTSON
                            Opinion of the Court

liable “only to the extent” a financial contribution “would have been such
spouse’s separate property if single.” SPQR next argues that a proper and
broad statutory interpretation supports the underlying legislative purpose
of the statute to avoid “two dollar” bankruptcies and to prevent avoidance
of existing obligations by the voluntary act of marriage. The trial court
agreed with the Robertsons, as do we.

¶9              Statutory interpretation is a question of law that we review de
novo. People's Choice TV Corp. v. City of Tucson, 202 Ariz. 401, 403, ¶ 7, 46
P.3d 412, 414 (2002). When the statutory language is clear, we hold to the
plain meaning of its terms. Rineer v. Leonardo, 194 Ariz. 45, 46, ¶ 7, 977 P.2d
767, 768 (1999). Only when the plain meaning of the statute is unclear do
we consider other factors such as legislative history. Hobson v. Mid–Century
Ins. Co., 199 Ariz. 525, 529, ¶ 8, 19 P.3d 1241, 1245 (App. 2001). Further, we
construe statutes so as to give effect to the whole and presume that “‘the
legislature does not include in statutes provisions which are redundant,
void, inert, trivial, superfluous or contradictory.’ ” Vega v. Morris, 184 Ariz.
461, 463, 910 P.2d 6, 8 (1996) (quoting Vega v. Morris, 183 Ariz. 526, 530, 905
P.2d 535, 539 (App. 1995)).

¶10            We find that the statute, when read as a whole, does not
support SPQR’s argument that Bradley’s income can be used to satisfy
Andrea’s premarital debt where she has no income herself. See Hines v.
Hines, 146 Ariz. 565, 567, 707 P.2d 969, 971 (App. 1985). Nor do the cases
cited by SPQR persuasively support such an extension of A.R.S. § 25-215(B).
See Flexmaster Aluminum Awning Co., Inc. v. Hirschberg, 173 Ariz. 83, 87, 839
P.2d 1128, 1132 (App. 1992) (creditor could seek recovery from community
property on husband’s premarital debt only to the extent such debt
remained after bankruptcy and only “to the extent of the debtor-spouse’s
contribution to the community; that is, the value of property that would be
the husband’s if he were single” and only after wife is joined as a party);
Arab Monetary Fund v. Hashim, 219 Ariz. 108, 111, ¶ 17, 193 P.3d 802, 805
(App. 2008) (citing A.R.S. § 25–215(B)) (holding, in an action by creditor to
recover attorneys’ fees accrued in prosecuting husband’s premarital
obligation from community property, “A premarital debt of one spouse can
be recovered from community property, but only to the extent of the value
of the debtor spouse's contribution to the community.”); Heinig v. Hudman,
177 Ariz. 66, 75, 865 P.2d 110, 119 (App. 1993) (holding creditor’s judgment
against husband could not be satisfied out of community property without
first showing that the community was liable). None of these cases permit a
recovery against the income of the non-debtor spouse for the “value” of the
debtor’s nonfinancial services to the community. In Hines, this court said
that A.R.S. § 25-215(B) “clearly precludes” assignment of non-debtor


                                       4
                           SPQR v. ROBERTSON
                            Opinion of the Court

spouse’s income or wages to satisfy a separate premarital debt of the other
spouse. 146 Ariz. at 567, 707 P.2d at 971. We did not allow that there might
be a different result upon consideration of the proportion of each spouse’s
contribution to the overall community. We reject SPQR’s assertion that
wife’s non-monetary contribution should affect the issue.

¶11          For these reasons, the trial court correctly determined that the
income of Bradley, the non-debtor spouse, is protected against liability for
the premarital debt of Andrea. This is true even where it is uncontested
that Andrea provides a service to the family that has value and for which
the community would otherwise have to pay. The trial court is affirmed.

¶12            SPQR next argues that the Robertsons concealed community
assets in order to defraud the judgment creditor in violation of the UFTA.
In its motion for summary judgment, SPQR directed the trial court to
examine a sample bank statement that demonstrated how “Ms. Robertson
deliberately maintains an account balance less than the statutory minimum
for non-wage garnishments. Defendants’ scheme of allocating small
portions of community income to Ms. Robertson that is then immediately
spent is a ‘transfer’ covered by UFTA” and intended to hinder, delay and
defraud the judgment creditor. It asserts that the transfer is either an actual
fraudulent transfer under A.R.S. § 44-1004(A) or a constructively fraudulent
transfer under A.R.S. § 44-1004(B).

¶13          The transfers at issue are deposits by Bradley from his
community property earnings which, SPQR argues, then become Andrea’s
garnishable community property. It argued before the trial court:

       there’s a basis to attach those funds, through [sic], and enter a
       judgment against the husband . . . that’s the basis for that
       claim. The constructive trust obviously is if you find that the
       judgment should be effective against Mr. Robertson and that
       the community contributions that Mrs. Robertson has
       undertaken, has value, then we would ask the Court to
       institute a constructive trust to the extent that funds, which
       can be measured for her contribution, are set aside to pay the
       judgment.

The trial court, ruling from the bench, found deposits by Bradley could not
be an applicable transfer because Bradley was not the debtor. The court
explained “those are his funds. Those are his income which is immune from
your judgment.” We agree.




                                      5
                          SPQR v. ROBERTSON
                           Opinion of the Court

¶14          Section 44-1004, under the UFTA, “Transfers fraudulent as to
present and future creditors,” reads in pertinent part:

      A. A transfer made or obligation incurred by a debtor is
      fraudulent as to a creditor, whether the creditor's claim arose
      before or after the transfer was made or the obligation was
      incurred, if the debtor made the transfer or incurred the
      obligation under any of the following:

             1. With actual intent to hinder, delay or defraud any
      creditor of the debtor.

(Emphasis added.) Any transfer made into the account at issue was made
by Bradley from his community property income. Bradley is not the debtor.
His ability to make transfers is not restricted under the UFTA. The trial
court had already correctly determined that Bradley’s separate property
was not directly garnishable, likewise the character of that income did not
change into something garnishable by virtue of being deposited into a bank
account that never exceeded the level at which garnishment is statutorily
authorized. Because of the character of the funds and because the statutory
language of A.R.S. § 44-1004(A) is clear that the transfer must be made by
the debtor, we affirm the trial court.

                             CONCLUSION

¶15          For the above stated reasons, the trial court is affirmed.




                                 :ama




                                     6